Citation Nr: 0720036	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  02-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for 
chondromalacia patella of the left knee.

2.  Entitlement to a compensable evaluation for residuals of 
bilateral mandibular injuries with slight chin scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to December 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied increased (compensable) 
ratings for the service-connected chondromalacia patella of 
the left knee, as well as residuals, bilateral mandibular 
injuries, with slight chin scar.

The record reflects that the veteran originally requested a 
Board hearing in conjunction with this appeal, and that such 
a hearing was scheduled for September 2002 in Washington, DC.  
However, in an August 2002 statement he reported that he 
would not attend the scheduled hearing, without any 
indication that he still desired a hearing before the Board.  
Therefore, the Board finds that further action to afford the 
veteran with his requested hearing is not necessary.

This case was previously before the Board in June 2003 and 
April 2005, at which time it was remanded for additional 
development.  For the reasons detailed below, the Board finds 
that the remand directives have been completed to the extent 
permitted by the cooperation of the veteran.  As such, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran failed to report for VA examinations 
scheduled in October 2001, June 2002, July 2003, and January 
2007.  

2.  The veteran has been apprised of the consequences for his 
failure to report for scheduled VA examinations, and no good 
cause has been shown for his failure to report.


CONCLUSION OF LAW

1.  The veteran is not entitled to a compensable rating 
evaluation for his service-connected chondromalacia patella 
of the left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.326, 3.655 (2006).

2.  The veteran is not entitled to a compensable rating 
evaluation for his service-connected residuals of bilateral 
mandibular injuries with slight chin scar.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.326, 
3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
However, for the reasons stated below, the Board concludes 
that the current appellate claims must be denied as a matter 
of law.  In VAOPGCPREC 5-2004.  VA's Office of General 
Counsel held that the law does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that neither the duty 
to assist nor the duty to notify is applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board further notes that even if these duties were 
applicable in the instant case, they would be satisfied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
For example, multiple letters have been sent to the veteran 
during the pendency of his claims which addressed what was 
necessary to substantiate his claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the duty to assist has been 
satisfied to the extent permitted by the cooperation of the 
veteran.  In pertinent part, the record reflects that 
multiple examinations have been scheduled in conjunction with 
the veteran's current increased rating claims, but that he 
has failed to report for all of these examinations without 
good cause.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).  

In July 2001, September 2001, May 2002, and July 2003, the RO 
sent letters to the veteran advising that he was being 
scheduled for VA examinations.  The veteran was advised that 
if he could not present for the examination when scheduled, 
that he must contact the VA Medical Center (VAMC) to 
reschedule.  He was also advised that failure to report for 
this examination might cause VA to deny his claim.

As noted in the April 2005 remand, it appears that the 
veteran cancelled the VA examination scheduled in September 
2001 due to a work conflict and did not report to the VA 
examinations scheduled in October 2001, June 2002, and July 
2003.  Although the record indicates that he had been 
notified by telephone of the date and time of the October 
2001 examinations, it does not appear to contain any written 
correspondence advising him of the time, date, and place of 
the examinations was sent out from the VAMC.  Similarly, the 
record is absent any other notification with specific 
information for the other two examinations scheduled in June 
2002 and July 2003.  Accordingly, the case was remanded in 
April 2005 to accord the veteran an opportunity to report for 
new examinations.  

In accord with the Board's remand directives, the veteran was 
scheduled for new examinations in January 2007.  A copy of 
the correspondence from the VAMC informing him of the time, 
date, and place of the examination(s) is of record.  The 
letter also informed him of the consequences if he failed to 
report for examination.  It is noted that this correspondence 
was sent to his current address of record, which is a P.O. 
Box.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("In 
the normal course of events, it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.").  A January 2007 Memorandum 
noted, in pertinent part, that the postal service reported 
that neither certified nor Fed Ex mail could be sent to a 
P.O. Box.  

The record confirms that the veteran failed to report for the 
scheduled January 2007 examination.  Moreover, correspondence 
from the VAMC to the veteran dated later that same month 
noted his failure to report for the scheduled examination, 
and indicated that any further contacts regarding his claim 
should be addressed to the RO.  

No response appears to be on file from the veteran regarding 
the January 2007 correspondence, nor has he provided any 
reason for his failure to report.  

Pursuant to 38 C.F.R. § 3.326(a), the law provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  

The provisions of 38 C.F.R. § 3.655(a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
Moreover, the provisions of 38 C.F.R. § 3.655(b) provide that 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase (which is the 
case here), the claim shall be denied.

In summary, the veteran has repeatedly been given the 
opportunity to undergo a VA examination to determine whether 
his service-connected chondromalacia patella of the left knee 
and/or his residuals of bilateral mandibular injuries with 
slight chin scar are more severely disabling than the current 
assigned ratings.  He has failed to show for the scheduled VA 
examinations, and has not shown good cause for his failure to 
report.  He has clearly been notified of the consequences of 
his failure to report, and has chosen not to show for the 
scheduled VA examinations.   Given his failure to report 
without good cause, his current increased rating claims must 
be denied as mandated by 38 C.F.R. § 3.655.  

As the law and not the evidence is dispositive of the 
veteran's appeal, the case is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable evaluation for chondromalacia 
patella of the left knee is denied.

Entitlement to a compensable evaluation for residuals of 
bilateral mandibular injuries with slight chin scar is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


